
	
		I
		111th CONGRESS
		1st Session
		H. R. 3358
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2009
			Mr. DeFazio (for
			 himself, Mr. Schrader,
			 Mr. Wu, Mr. Blumenauer, and Mr. Walden) introduced the following bill; which
			 was referred to the Committee on Armed
			 Services, and in addition to the Committees on
			 Veterans’ Affairs and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  retention on active duty after demobilization of members of the reserve
		  components of the Armed Forces following extended deployments in contingency
		  operations or homeland defense missions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Troops’ Soft Landing, Employment, and
			 Rural Transportation Act.
		2.Retention on
			 active duty after demobilization of reserves following extended deployments in
			 contingency operations or homeland defense missions
			(a)In
			 GeneralChapter 1209 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					12323.Reserves:
				retention on active duty after demobilization following extended deployments in
				contingency operations or homeland defense missions
						(a)In
				GeneralA member of a reserve component of the Armed Forces
				described in subsection (b) shall be retained on active duty in the Armed
				Forces for a period of 90 days following the conclusion of the member’s
				demobilization from a deployment as described in that subsection, and shall be
				authorized the use of any accrued leave.
						(b)Covered
				MembersA member of a reserve component of the Armed Forces
				described in this subsection is any member of a reserve component of the Armed
				Forces who was deployed for more than 179 days under the following:
							(1)A contingency
				operation.
							(2)A homeland defense
				mission (as specified by the Secretary of Defense for purposes of this
				section).
							(c)Pay and
				AllowancesNotwithstanding any other provision of law, a member
				on active duty under subsection (a) shall be paid pay and allowances as
				follows:
							(1)For the first 30
				days during which the member is so retained on active duty—
								(A)the basic pay
				payable to a member of the Armed Forces under section 204 of title 37 in the
				same pay grade as the member;
								(B)the basic
				allowance for subsistence payable under section 402 of title 37; and
								(C)the basic
				allowance for housing payable under section 403 of title 37 for a member in the
				same pay grade, geographic location, and number of dependents as the
				member.
								(2)For the second 30
				days during which the member is so retained on active duty, basic pay, basic
				allowance for subsistence, and basic allowance for housing as described in
				paragraph (1) but at rates equal to 75 percent of the rates otherwise payable
				as described in that paragraph.
							(3)For the third 30
				days during which the member is so retained on active duty, basic pay, basic
				allowance for subsistence, and basic allowance for housing as described in
				paragraph (1) but at rates equal to 50 percent of the rates otherwise payable
				as described in that paragraph.
							(d)Release From
				Active Duty(1) A member retained on active duty under subsection
				(a) may be released from active duty at the request of the member at any time
				following the end of the 15-day period commencing on the date the member is
				retained on active duty under subsection (a).
							(2)The request of a member for release
				from active duty under this subsection shall be subject to the approval of the
				officer in the chain of command of the member in grade O–5.
							(e)Reintegration
				Counseling and Services(1)The Secretary of the
				military department concerned shall provide each member retained on active duty
				under subsection (a), while the member is so retained on active duty,
				counseling and services to assist the member in reintegrating into civilian
				life.
							(2)The counseling and services provided
				members under this subsection shall include the following:
								(A)Physical and mental health
				evaluations.
								(B)Employment counseling and
				assistance.
								(C)Marriage and family counseling and
				assistance.
								(D)Financial management
				counseling.
								(E)Education counseling.
								(F)Counseling and assistance on benefits
				available to the member through the Department of Defense and the Department of
				Veterans Affairs.
								(3)The Secretary of the military
				department concerned shall provide, to the extent practicable, for the
				participation of appropriate family members of members retained on active duty
				under subsection (a) in the counseling and services provided such members under
				this subsection.
							(4)The counseling and services provided
				to members under this subsection shall, to the extent practicable, be provided
				at National Guard armories and similar facilities close the residences of such
				members.
							(5)Counseling and services provided a
				member under this subsection shall, to the extent practicable, be provided in
				coordination with the Yellow Ribbon Reintegration Program of the State
				concerned under section 582 of the National Defense Authorization Act for
				Fiscal Year 2008 (10 U.S.C. 10101
				note)
							.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 1209
			 of such title is amended by adding at the end the following new item:
				
					
						12323. Reserves: retention on active duty
				after demobilization following extended deployments in contingency operations
				or homeland defense
				missions.
					
					.
			3.Work Opportunity
			 Tax Credit
			(a)In
			 generalSubsection (d) of
			 section 51 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(15)Special rule
				for veterans residing in high unemployment counties
						(A)In
				generalIn the case of an
				unemployed veteran who is treated as a member of a targeted group under
				subparagraph (B) and who has performed at least 800 hours of service for the
				employer—
							(i)subsection (a)
				shall be applied by substituting 50 percent for 40
				percent, and
							(ii)subsection (b)(3)
				shall be applied by substituting $10,000 for
				$6,000.
							(B)Treatment as
				member of targeted groupAn unemployed veteran who is certified
				by the designated local agency as having his principal place of abode within a
				county that, at any time during the 6-month period ending on the hiring date,
				is a high unemployment county shall be treated as a member of a targeted group
				for purposes of this subpart.
						(C)Unemployed
				veteranFor purposes of this paragraph, the term unemployed
				veteran has the meaning given such term by paragraph (14)(B)(i) without
				regard to subclause (II) thereof.
						(D)High
				unemployment countyThe term high unemployment
				county means a county for which the unemployment rate for the preceding
				month equals or exceeds the national unemployment threshold for such
				month.
						(E)National
				unemployment threshold
							(i)In
				generalThe national unemployment threshold is 12 percent.
							(ii)Threshold
				indexedFor any month beginning after the month in which this
				subparagraph is enacted, the national unemployment threshold in subclause (I)
				shall be the percentage in clause (i) (determined without regard to the
				application of this clause) multiplied by the ratio which the national
				unemployment rate for such month bears to 9.5 percent.
							(F)Unemployment
				ratesThe national
				unemployment rate and the unemployment rate for a county for any month shall be
				the unadjusted rates for such month determined by the Current Population Survey
				conducted by the Bureau of Census for the Bureau of Labor
				Statistics.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to individuals who begin work for the employer after
			 the date of the enactment of this Act.
			4.Grants for
			 eligible entities providing transportation to Department of Veterans Affairs
			 medical facilities for veterans living in rural areas
			(a)Grants
			 Authorized
				(1)In
			 generalThe Secretary of Veterans Affairs shall establish a grant
			 program to award grants on a competitive basis to eligible entities for the
			 purpose of providing transportation options to veterans residing in rural
			 areas.
				(2)Eligible
			 entitiesFor purposes of the grant program under this section, an
			 eligible entity is a government entity and non-profit service provider,
			 including a State veterans’ service agency, a veterans service organization, a
			 local governmental authority, and a private non-profit organization.
				(3)Use of
			 fundsThe recipient of a grant under this section shall use the
			 grant to assist veterans in rural areas to travel to Department of Veterans
			 Affairs medical facilities.
				(4)Maximum
			 amountThe amount of a grant under this section may not exceed
			 $100,000 for any fiscal year.
				(5)No matching
			 requirementThe recipient of a grant under this section shall not
			 be required to provide matching funds as a condition for receiving such
			 grant.
				(b)RegulationsThe
			 Secretary shall prescribe regulations for—
				(1)evaluating grant
			 applications under this section;
				(2)directing
			 Department of Veterans Affairs medical facilities to coordinate with recipients
			 of such grants to ensure maximum use of transportation service at the least
			 cost; and
				(3)coordinating transportation services
			 provided under this section with existing local transportation services.
				(c)Definitions and
			 special ruleIn this section:
				(1)The term
			 veterans service organization means any organization recognized by
			 the Secretary of Veterans Affairs for the representation of veterans under
			 section 5902 of title 38, United States Code.
				(2)The term
			 local governmental authority means a local governmental authority
			 as defined in 5302(a)(6) of title 49, United States Code, that provides public
			 transportation as defined in 5302(a)(10) of title 49, United States
			 Code.
				(3)A veteran is residing in a rural area if
			 the veteran—
					(A)resides in a
			 location that is—
						(i)more
			 than 30 miles driving distance from the nearest Department health care facility
			 providing primary care services, if the veteran is seeking such
			 services;
						(ii)more than 60
			 miles driving distance from the nearest Department health care facility
			 providing acute hospital care, if the veteran is seeking such care; or
						(iii)more than 100
			 miles driving distance from the nearest Department health care facility
			 providing tertiary care, if the veteran is seeking such care; or
						(B)in the case of a
			 veteran who resides in a location less than the distance specified in clause
			 (i), (ii), or (iii) of subparagraph (A), as applicable, experiences such
			 hardship or other difficulties in travel to the nearest appropriate Department
			 health care facility that such travel is not in the best interest of the
			 veteran, as determined by the Secretary pursuant to regulations prescribed for
			 purposes of this subsection.
					(d)Authorization of
			 AppropriationsThere is authorized to be appropriated $10,000,000
			 for each of fiscal years 2009 through 2013 to carry out this section.
			
